DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received on 03/08/2021:
claims 1, 3-7, 9, 11-15, 17, 20-22 and 25-29 remain pending in the application
the rejection to claims 6-7, 9, 13, 15 and 19-24 under 35 U.S.C. 112(b) is withdrawn in light of the amendments to the claims
all prior art grounds of rejection are maintained

Restriction
Newly submitted claim 29 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 29 depends from withdrawn claim 23, thus claim 29 further limits a claim that is not pending in the application.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 29 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 9 is objected to because of the following informalities: There appears to be a typographical error in claim 9. Claim 9 currently reads “the process according to claim 8”, although . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 22, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the tertiary treatment limitation as defined in the claim “to allow rejection into estuaries, low-flow rivers, coral reefs or other fragile ecosystem” is indefinite because it is not clear which component of the treatment step is being rejection (i.e. phosphate precipitate or remaining water portion without precipitates). Further, allowing rejection into estuaries lacks a standard for measuring this "allowability". Lacking further clarification in the specification, examiner is treating the claim limitation to mean the tertiary treatment includes a disposal step. 
Regarding claims 22, 26 and 28, the recitation of “method of use” without setting forth any steps involved in the process generally raises an issue of indefiniteness. Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, 11-15, 17, 20, 22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al (US 2014/0223979) in view of Karlsson et al (US 2005/0000908 Al). 

Regarding claim 1, Wiseman et al discloses a process for the production of a phosphate containing fertilizer product
(see Wiseman et al teaching a process for producing a fertilizer comprising phosphorous compounds [abstract]), 
comprising the steps of:
providing a phosphate containing precipitate from a wastewater treatment process
(Wiseman et al teaches incorporating phosphorus nutrients into sewage sludge [0002] generated from wastewater treatment [0074] but does not explicitly disclose the starting sewage sludge taken from a wastewater treatment process already contains phosphate precipitates;  
however, Karlsson et al teaches treating sludge obtained from wastewater purification [0001]  by precipitating already present phosphorus into phosphates [0041, 0024], thereby reading on a phosphate containing precipitate from a wastewater treatment process; Karlsson et al further discloses precipitating the phosphate has a favourable effect as a filtering aid in dewatering treated sludge [0050] wherein the final product has use as a fertiliser [0006]; Karlsson et al and Wiseman et al are analogous inventions in the field of fertilizers comprising phosphorus produced from sludge obtained from wastewater treatment; 
therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sewage sludge with precipitated phosphate like that described in Karlsson et al in the process of Wiseman et al; one of ordinary skill in the art would have been motivated to do so to improve efficiency of processing and extracting the nutrient as a fertiliser (Karlsson et al [0006]) 
separating water from the precipitate to provide a dewatered slurry cake
(see Wiseman et al teaching the wet sludge cake is a starting material comprising dewatered sewage sludge from wastewater treatment [0116]), 
adding or admixing at least one compound selected from nitrogen, potassium and additional phosphorous containing compounds
(Wiseman et al teaches premixing wet sewage sludge cake with nutrients of N, P and K compounds [0051])
wherein the wastewater treatment process comprises:
a primary treatment, in which suspended and floating solids from raw sewage are removed; a secondary treatment, to which wastewater from the primary treatment is subjected, and in which dissolved organic matter is removed by using microbes; a tertiary treatment, to which wastewater from the secondary treatment is subjected, which tertiary treatment configured to allow rejection into estuaries, low-flow rivers, coral reefs or other fragile ecosystem
(Karlsson et al discloses the general steps of wastewater purification (e.g. wastewater treatment process) that comprises treating sludge sequentially through primary (mechanical), secondary (biological) and tertiary (chemical) steps [0003, 0005], wherein the primary mechanical treatment is a filtering of coarse impurity particles (e.g. removal of suspended and floating solids) prior to the biological and chemical steps [0003], the secondary treatment of the primary sludge is a biological purification that uses anaerobic digestion to breakdown organic matter to reduce sludge (e.g. removal of organic matter using microbes) [0005], and the tertiary treatment of the secondary sludge further comprises a disposal step of depositing treated sludge into landfills [0006].
wherein in the tertiary treatment of the wastewater treatment process phosphate is precipitated from the water phase to create the phosphate precipitate by using ferric or ferrous, or aluminium, salts
(Karlsson et al discloses the chemical purification (e.g. tertiary treatment) is performed by precipitating phosphate using aluminium or iron (e.g. ferric of ferrous) salts [0004]),
wherein the phosphate of the phosphate containing precipitate is one or more of salts selected from the group ferric phosphate
(Karlsson et al teaches the phosphorus is precipitated as trivalent iron phosphate (e.g. ferric phosphate) [0044]); 
wherein the process further comprises a hygienisation step selected from thermal hygienisation performed at temperatures of 50-180 °C, and/or chemical hygienisation performed by addition of a compound selected from the group peracetic acid and hydrogen peroxide
(Karlsson et al further discloses the sludge from the waste water purification (e.g. sludge that has been subjected to primary, secondary and tertiary treatments) contains pathogenic bacteria and is thus advantageously sanitized [0009, 0022] chemically by adding oxidisers such as hydrogen peroxide, peracetic acid [0046]; Wiseman et al also makes obvious the use of heat of about 93°C (200 °F) to kill pathogens [0134]).

Regarding claim 3, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the phosphate of the phosphate containing precipitate is a salt selected from the group ferric phosphate
(Karlsson et al teaches the phosphorus is precipitated as trivalent iron phosphate (e.g. ferric phosphate) [0044]).

Regarding claim 4, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the nitrogen containing compounds may be selected from the group urea, ammonium sulphate, mono ammonium phosphate, diammonium phosphate (Wiseman et al [0111]).

Regarding claim 5, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the potassium containing compounds may be selected from the group potassium sulphate, potassium chloride, potassium nitrate, potassium phosphate (Wiseman et al [0113]).

Regarding claim 6, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the dewatered slurry cake has a dry solids content of 4-80 wt%
(Wiseman et al teaches the dewatered wet sludge cake typically has about 25 wt% dry solids and exemplifies 20.5 wt % [0122, lines 1-5]).

Regarding claim 7, Wiseman et al modified by Karlsson et al discloses the process according to claim 1,  wherein the dewatered slurry cake has a phosphorous content calculated on dry solids content of 4-30 wt%
(Wiseman et al teaches the product has a phosphorus content of 1-10 wt% and exemplifies 6 % [0121]).

Regarding claim 9, Wiseman et al modified by Karlsson et al discloses the process according to claim 1,  wherein the thermal hygienisation is performed at temperatures of 50-120°C
 (e.g. thermal hygienisation) [0134]).

Regarding claim 11, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the process further comprises the steps of: 
- optionally mixing said slurry, 
- optionally adding water, and 
- pelletizing or granulating the slurry to obtain pellets and granules, respectively
(Wiseman et al discloses pelletizing or granulating the biosolids fertilizer [0115, lines 9-10]; further regarding the use of “optionally”, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation [MPEP 2103(C)], for the purpose of compact prosecution examiner notes Wiseman et al also teaches mixing the sludge [0115, lines 5-8] and adding enough water to the premix [0100, lines 10-11]).

Regarding claims 12 and 14, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the process further comprises the step of drying the dewatered slurry cake and/or the formed pellets or granules (claim 12) and the step(s) of cooling of the pellets or granules, and/or screening of the pellets or granules, in any order
(see Wiseman et al teaching the granulated solids are screened, cooled and dried, not necessarily in that order [0115, last two sentences]).

Regarding claim 13, Wiseman et al modified by Karlsson et al discloses the process according to claim 11, wherein the dried formed pellets have a dry solids content selected from the group of range of 70-100 wt%
(see Wiseman et al teaching heat drying pellets to have more than 90 wt% solids (e.g. 90-100 wt%) [0134, lines 8-10]).

Regarding claims 15 and 25, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the process further comprises the step of coating of the pellets (claim 15) with a coating comprising a compound selected from the group vegetable oil
(see Wiseman et al teaching coating the dried sludge pellets with oil [0183] that is yellow grease (e.g. vegetable oil) [0182]).

Regarding claim 17, Wiseman et al modified by Karlsson et al discloses a fertilizer obtained from the process according to claims 1 
(Wiseman et al discloses a fertilizer product [abstract; 0002; claim 1] obtained from the process as claimed as modified by Karlsson et al [0006]; also see rejection of claim 1).

Regarding claims 20 and 27, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the phosphate is a salt including a metal selected from iron and aluminium 
(Karlsson et al discloses iron phosphate [0029, 0044] and suggests aluminium in addition to iron as commonly used metal salts to precipitate phosphate [0004]).

Regarding claims 22, 26 and 28, Wiseman et al modified by Karlsson et al teach the method of using a fertilizer obtained in the process according to claims 1 and 19, wherein the method is used on cultivation media (claim 22), on soil (claims 26, 28)
(Wiseman et al discloses using products derived from the sewage sludge as a fertilizer that provides for the slow release of nutrients into the soil (e.g. cultivation media) [0003, lines 1 -5]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al (US 2014/0223979) in view of Karlsson et al (US 2005/0000908 A) as applied to claim 1 above, and further in view of Hornick et al (“Utilization of Sewage Sludge Compost as a Soil Conditioner and Fertilizer for Plant Growth”, 1984, accessed from naldc.nal.usda.gov).
Regarding claim 21, Wiseman et al modified by Karlsson et al teach the process according to claim 1. Wiseman et al does not explicitly disclose the pH level of the fertilizer product to be 5-8. However, Karlsson et al discloses adjusting the pH of the sludge to about 7 to neutralize it [0051] and Hornick et al teaches plant available phosphorus is more stable within the range of 6.5-7.5 [pg. 7, col. 1, para 3] and crops can be safely grown if the soil pH is above a pH of 6.5 [pg. 5, col. 1, footnote]. Wiseman et al, Karlsson et al and Hornick et al are analogous inventions in the field of sewage sludge treated for fertilizer usage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the pH of the inventions of Wiseman et al modified by Karlsson et al to about 7 like that described in Hornick et al. One of ordinary skill in the art would have been motivated to do so because neutralized fertilizers support healthy soil and crop growth (Hornick et al [pg. 5, col. 1, footnote]).

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
In response to applicant’s remarks that Wiseman does not disclose specific phosphates, use of tertiary sludge or chemical/thermal hygienization [Remarks, pg. 8, para 4], one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Wiseman and Karlsson makes obvious the precipitation of iron and aluminium phosphates as claimed due to the presence of phosphorus compounds in the starting sewage starting material and the addition of the corresponding salts that result in the phosphate. Wiseman also indicates the use of sewage sludge obtained from advanced treatment beyond secondary treatment which suggests tertiary treatment and the modification of Karlsson further supports the specifics of the tertiary treatment. Finally, although Wiseman does not use the term “hygienization”, Wiseman does disclose heating the material to kill pathogens within the claimed temperature range which reads on the result of hygienization.
In response to applicant’s remarks that Karlsson does not disclose an analogous invention to Wiseman [Remarks, pg. 8, last para], examiner disagrees.  Determining analogous art depends upon the necessary essential function or utility of the subject matter covered by the claims, and not upon what it is called by the applicant [MPEP 904.01(c)]. The essential function that is analogous between Karlsson and Wiseman is the treatment of sewage sludge that has undergone multiple stages of treatment to produce a fertilizing product comprising phosphates. 

In response to applicant’s remarks that Robinson, nor Karlsson, indicate tertiary sludge is best suited for fertilizer preparation [Remarks, pg. 9, para 1-2], examiner it is noted that the features upon which applicant relies (i.e. suitability for fertilizer preparation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731